TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Definitions and Accounting Terms      1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      28   

1.03

  Rounding      29   

1.04

  References to Agreements, Laws, etc.      29   

1.05

  Times of Day      29   

1.06

  Timing of Payment or Performance      29   

1.07

  Cumulative Retained Excess Cash Flow Amount Transactions      29   

1.08

  Pro Forma Calculations      29   

1.09

  Certifications      30   

1.10

  Lease Treatment      30   

SECTION 2.

  Amount and Terms of Credit      30   

2.01

  The Commitments      30   

2.02

  Minimum Amount of Each Borrowing      30   

2.03

  Notice of Borrowing      31   

2.04

  Disbursement of Funds      31   

2.05

  Notes      32   

2.06

  Conversions      32   

2.07

  Pro Rata Borrowings      32   

2.08

  Interest      33   

2.09

  Interest Periods      33   

2.10

  Increased Costs, Illegality, etc.      34   

2.11

  Compensation      36   

2.12

  Change of Lending Office      36   

2.13

  Replacement of Lenders      36   

2.14

  Incremental Term Loan Commitments      37   

2.15

  Extension of Term Loans      39   

SECTION 3.

  [Reserved]      41   

SECTION 4.

  Fees; Reductions of Commitment      41   

4.01

  Fees      41   

4.02

  Mandatory Reduction of Commitments      41   

SECTION 5.

  Prepayments; Payments; Taxes      42   

5.01

  Voluntary Prepayments      42   

5.02

  Mandatory Repayments      43   

5.03

  Method and Place of Payment      47   

5.04

  Net Payments      47   

SECTION 6.

  Conditions Precedent to Credit Events on the Effective Date      49   

6.01

  This Agreement; the Guaranty; the Notes      49   

6.02

  Officer’s Certificate      49   

6.03

  Opinions of Counsel      49   

6.04

  Corporate Documents; Proceedings, etc.      49   

6.05

  Refinancing      50   

6.06

  Adverse Change      50   

6.07

  Litigation      50   

 

-i-



--------------------------------------------------------------------------------

6.08

  Intercompany Subordination Agreement      50   

6.09

  Security Agreement      50   

6.10

  Intercreditor Agreement      51   

6.11

  Financial Statements; Pro Forma Financials; Projections, etc.      51   

6.12

  Solvency Certificate; Insurance Certificates      51   

6.13

  Fees, etc.      51   

6.14

  Patriot Act      51   

6.15

  Existing Revolving Credit Agreement Amendment      51   

SECTION 7.

  Conditions Precedent to All Credit Events      51   

7.01

  No Default; Representations and Warranties      51   

7.02

  Notice of Borrowing      52   

SECTION 8.

  Representations, Warranties and Agreements      52   

8.01

  Organizational Status      52   

8.02

  Power and Authority      52   

8.03

  No Violation      52   

8.04

  Approvals      53   

8.05

  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections      53   

8.06

  Litigation      53   

8.07

  True and Complete Disclosure      53   

8.08

  Use of Proceeds; Margin Regulations      54   

8.09

  Tax Returns and Payments      54   

8.10

  Compliance with ERISA      54   

8.11

  The Security Documents      55   

8.12

  Properties      55   

8.13

  [Reserved]      55   

8.14

  Subsidiaries      55   

8.15

  Compliance with Statutes, etc.      55   

8.16

  Investment Company Act      55   

8.17

  Environmental Matters      55   

8.18

  Employment and Labor Relations      56   

8.19

  Intellectual Property, etc.      56   

8.20

  Insurance      56   

8.21

  Anti-Terrorism Law      56   

8.22

  Solvency      57   

8.23

  Licenses      57   

SECTION 9.

  Affirmative Covenants      58   

9.01

  Information Covenants      58   

9.02

  Books, Records and Inspections; Quarterly Conference Calls      61   

9.03

  Maintenance of Property; Insurance      61   

9.04

  Existence; Franchises      62   

9.05

  Compliance with Statutes, etc.      62   

9.06

  Compliance with Environmental Laws      62   

9.07

  ERISA      63   

9.08

  [Reserved]      63   

9.09

  [Reserved]      63   

9.10

  Payment of Taxes      63   

9.11

  Use of Proceeds      63   

9.12

  Additional Security; Further Assurances, etc.      63   

9.13

  Maintenance of Ratings      64   

9.14

  Permitted Acquisitions      65   

9.15

  End of Fiscal Years; Fiscal Quarters      65   

9.16

  Designation of Subsidiaries      66   

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.

  Negative Covenants      66   

10.01

  Liens      66   

10.02

  Consolidation, Merger, Purchase or Sale of Assets, etc.      69   

10.03

  Restricted Payments      70   

10.04

  Indebtedness      71   

10.05

  Advances, Investments and Loans      73   

10.06

  Transactions with Affiliates      74   

10.07

  [Reserved]      75   

10.08

  Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Limitation on Voluntary Payments, etc.      75   

10.09

  Limitation on Certain Restrictions on Restricted Subsidiaries      76   

10.10

  [Reserved]      77   

10.11

  Business, etc.      77   

10.12

  Use of Proceeds      77   

10.13

  Financial Covenants      77   

SECTION 11.

  Events of Default      77   

11.01

  Payments      77   

11.02

  Representations, etc.      77   

11.03

  Covenants      78   

11.04

  Default Under Other Agreements      78   

11.05

  Bankruptcy, etc.      78   

11.06

  ERISA      78   

11.07

  Security Documents      79   

11.08

  Credit Documents      79   

11.09

  Judgments      79   

11.10

  Change of Control      79   

11.11

  Dissolution      79   

SECTION 12.

  The Administrative Agent      79   

12.01

  Appointment      79   

12.02

  Nature of Duties      80   

12.03

  Lack of Reliance on the Administrative Agent      80   

12.04

  Certain Rights of the Administrative Agent      80   

12.05

  Reliance      81   

12.06

  Indemnification      81   

12.07

  The Administrative Agent in its Individual Capacity      81   

12.08

  Holders      81   

12.09

  Resignation by the Administrative Agent      82   

12.10

  Collateral Matters      82   

12.11

  Delivery of Information      83   

12.12

  Withholding Tax      83   

SECTION 13.

  Miscellaneous      84   

13.01

  Payment of Expenses, etc.      84   

13.02

  Right of Setoff      85   

13.03

  Notices      85   

13.04

  Benefit of Agreement; Assignments; Participations      86   

13.05

  No Waiver, Remedies Cumulative      88   

13.06

  Payments Pro Rata      88   

13.07

  Calculations; Computations      89   

 

-iii-



--------------------------------------------------------------------------------

13.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
89   

13.09

   Counterparts      90   

13.10

   Intercreditor Agreement      90   

13.11

   Headings Descriptive      90   

13.12

   Amendment or Waiver, etc.      91   

13.13

   Survival      93   

13.14

   Domicile of Loans      93   

13.15

   Register      93   

13.16

   Confidentiality      94   

13.17

   PATRIOT Act      94   

13.18

   No Advisory or Fiduciary Responsibility      94   

13.19

   Interest Rate Limitation      95   

13.20

   SECURED INTEREST RATE PROTECTION AGREEMENTS      95   

13.21

   Post-Closing Requirements      95   

EXHIBITS

 

EXHIBIT A-1    Notice of Borrowing EXHIBIT A-2    Notice of
Conversion/Continuation EXHIBIT B-1    Initial Term Note EXHIBIT B-2   
Incremental Term Note EXHIBIT B-3    Extended Term Note EXHIBIT C    Section
5.04(b) Certificate EXHIBIT D    Incremental Term Loan Commitment Agreement
EXHIBIT E    Officers’ Certificate EXHIBIT F    Form of Intercreditor Agreement
EXHIBIT G-1    Form of Guaranty EXHIBIT G-2    Form of Security Agreement
EXHIBIT H    Solvency Certificate EXHIBIT I    Compliance Certificate EXHIBIT J
   Assignment and Assumption Agreement EXHIBIT K    Form of Seller Subordinated
Note EXHIBIT L    Intercompany Subordination Agreement

 

-iv-